UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2011 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). []Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[√]No At May 3, 2011, there were 16,460,918 shares outstanding of the issuer’s common stock, par value $0.01 per share STERLING CONSTRUCTION COMPANY, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES 21 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. RESERVED BY SECURITIES AND EXCHANGE COMMISSION 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 22 SIGNATURES 23 2 PART I Item 1.Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) March 31, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 12,370 $ 49,441 Short-term investments 65,752 Contracts receivable, including retainage Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Income tax receivable Deferred tax asset, net 82 Receivables from and equity in construction joint ventures Deposits and other current assets Total current assets 176,329 Property and equipment, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 33,358 $ 35,432 Billings in excess of costs and estimated earnings on uncompleted contracts Current maturities of long-term debt 73 73 Income taxes payable Accrued compensation Other accrued expenses Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Deferred tax liability, net Total long-term liabilities Commitments and contingencies Noncontrolling owners' interests in subsidiaries and joint ventures Stockholders’ equity: Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, none issued Common stock, par value $0.01 per share; 19,000,000 shares authorized, 16,480,295 and 16,468,369 shares issued Treasury stock, 5,000 and 3,147 shares of common stock ) Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Total Sterling common stockholders’ equity Total liabilities and stockholders’ equity $ 366,052 $ 367,131 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit General and administrative expenses ) ) Other income 31 Operating income Gain (loss) on sale of securities ) Interest income Interest expense ) ) Income before income taxes and earnings attributable to noncontrollinginterests Income tax expense ) ) Net income Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures ) ) Net income attributable to Sterling common stockholders $ 44 $ Net income per share attributable to Sterling common stockholders: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding used in computing per share amounts: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED March 31, 2011 (Amounts in thousands) (Unaudited) Common Stock Treasury Stock Additional Paid in Retained Accumulated Other Comprehensive Income Shares Amount Shares Amount Capital Earnings (Loss) Total Balance at January 1, 2011 $ (3 ) $ ) $ Net income attributable to Sterling common stockholders 44 44 Change in unrealized gain (loss) on available-for-sale securities, net of deferred tax 34 34 Purchases of treasury shares ) ) ) Cancellation of treasury shares ) 14 ) Issuance and amortization of restricted stock 26 1 Stock based compensation expense 12 12 Balance at March 31, 2011 $ (5 ) $ ) $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) (Unaudited) Three Months Ended March 31, Net income attributable to Sterling common stockholders $ 44 $ Add /(deduct) other comprehensive income, net of tax: Realized (gain)/loss from available-for-sale securities ) Net unrealized/realized holding loss on available-for-sale securities ) Comprehensive net income attributable to Sterling common stockholders $ 78 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Three Months Ended March 31, Net income attributable to Sterling common stockholders $ 44 $ Plus: Noncontrollingowners’ interests in earnings of subsidiaries and joint ventures Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Gain) loss on disposal of property and equipment ) ) Deferred tax expense Stock-based compensation expense Interest expense accreted on noncontrolling interest Loss (gain) on sale of securities ) Other changes in operating assets and liabilities: (Increase) decrease in contracts receivable (Increase) decrease in costs and estimated earnings in excess of billings on uncompleted contracts ) (Increase) decrease in income tax receivable ) (Increase) decrease in prepaid expenses and other assets ) ) (Increase) decrease in receivables from and equity in construction joint ventures Increase (decrease) in trade payables ) ) Increase (decrease) in billings in excess of costs and estimated earnings on uncompleted contracts 40 Increase (decrease) in accrued compensation and other accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from sale of property and equipment 31 Purchases of short-term securities, available for sale ) ) Sales of short-term securities, available for sale Net cash used in investing activities ) ) Cash flows from financing activities: Cumulative daily drawdowns – Credit Facility Cumulative daily repayments – Credit Facility ) ) Repayments under long-term obligations ) ) Purchases of treasury stock ) Issuance of common stock pursuant to warrants and options exercised 24 Distributions to noncontrolling interest owners ) ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ 2 $ 13 Cash paid during the period for income taxes $ $ Non-cash items: Reclassification of amounts payable to noncontrolling interest owner $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation Sterling Construction Company, Inc. (“Sterling” or “the Company”) a Delaware Corporation, is a leading heavy civil construction company that specializes in the building, reconstruction and repair of transportation and water infrastructure in large and growing markets in Texas, Utah, Nevada and other states where we see contracting opportunities. Our transportation infrastructure projects include highways, roads, bridges and rail foundations and structures, and our water infrastructure projects include water, wastewater and storm drainage systems.Sterling provides general contracting services, including excavating, concrete and asphalt paving, installation of large-diameter water and wastewater distribution systems, construction of bridges and similar large structures, construction of rail foundations and structures, concrete and asphalt batch plant operations and concrete crushing and aggregate operations primarily to public sector clients.We perform the majority of the work required by our contracts with our own crews and equipment. For a more detailed discussion of the Company's business, readers of this Report are urged to review “Item 1. Business” of the Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Form 10-K”) and the sections of this Report entitled “Backlog at March 31, 2011” and “Our Markets” under Item 2. The accompanying condensed consolidated financial statements include the accounts of subsidiaries and construction joint ventures in which the Company has a greater than 50% ownership interest or otherwise controls such entities, and all significant intercompany accounts and transactions have been eliminated in consolidation. For all periods presented, the Company had no subsidiaries where its ownership interests were less than 50%. Under GAAP, the Company must determine whether each joint venture in which it participates is a variable interest entity.This determination focuses on identifying which joint venture partner, if any, has the power to direct the activities of the joint venture and the obligation to absorb losses of the joint venture or the right to receive benefits from the joint venture disproportionate to its interest in the joint venture, which could have the effect of requiring us to consolidate joint ventures in which we have a noncontrolling variable interest. At March 31, 2011 and December 31, 2010, we had no participation in a joint venture where we had a material noncontrolling variable interest. If we have determined that we control a joint venture, we consolidate the joint venture in our consolidated financial statements and include the other venturers' interests in the equity and net income of the joint venture in the balance sheet line item "Noncontrolling owners' interests in subsidiaries and joint ventures" and the statement of operations line item “Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures,” respectively.Where we are a noncontrolling venture partner, we account for our share of the operations of such construction joint ventures on a pro rata basis in the consolidated statements of operations and as a single line item ("Receivables from and equity in construction joint ventures") in the consolidated balance sheets.See Note 3 for further information regarding the Company’s construction joint ventures, including those where the Company does not have a controlling ownership interest. The condensed consolidated financial statements included herein have been prepared by Sterling, without audit, in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the 2010 Form 10-K.Certain information and note disclosures prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been either condensed or omitted pursuant to SEC rules and regulations.The condensed consolidated financial statements reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly the Company’s financial position at March 31, 2011 and the results of operations and cash flows for the periods presented.The December 31, 2010 condensed consolidated balance sheet data were derived from audited financial statements, but, as discussed above, does not include all disclosures required by accounting principles generally accepted in the United States of America.Interim results may be subject to significant seasonal variations, and the results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the full year or subsequent quarters. Critical Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Certain of the Company’s accounting policies require higher degrees of judgment than others in their application.These include recognition of revenue and earnings from construction contracts under the percentage-of-completion method, the valuation of long-term assets, and income taxes.Management continually evaluates all of its estimates and judgments based on available information and experience; however, actual results could differ from these estimates and such differences could be material. Other Critical Accounting Policies On an ongoing basis, the Company evaluates the critical accounting policies used to prepare its consolidated financial statements, including, but not limited to, those related to: ·contracts and retainage receivable ·revenue recognition ·valuation of property and equipment, goodwill and other long-lived assets ·construction joint ventures ·income taxes ·segment reporting The Company’s significant accounting policies are more fully described in Note 1 of the Notes to Consolidated Financial Statements in the 2010 Form 10-K.There have been no material changes to such significant accounting policies since December 31, 2010. 8 Financial Instruments The fair value of financial instruments is the amount at which the instrument could be exchanged in a current transaction between willing parties.The Company’s financial instruments are cash and cash equivalents, short-term investments, contracts receivable, accounts payable, mortgage payable, the Credit Facility and the puts related to the noncontrolling owners’ interest in subsidiaries.The recorded values of cash and cash equivalents, short-term investments, contracts receivable and accounts payable approximate their fair values based on their short-term nature.The recorded value of long-term debt approximates its fair value, as interest approximates market rates.See Note 6 regarding the fair value of the puts.We had one mortgage outstanding at March 31, 2011 with a remaining balance of $391,000.The mortgage was accruing interest at 3.50% at both March 31, 2011 and December 31, 2010 and contains pre-payment penalties.To determine the fair value of the mortgage, the amount of future cash flows was discounted using the Company’s borrowing rate on its Credit Facility. Recent Accounting Pronouncements In December2010, the FASB provided additional guidance related to business combinations to require each public entity that presents comparative financial statements to disclose the revenue and earnings of the combined entity as if the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.In addition, this amendment expands the supplemental pro forma disclosures related to such a business combination to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.In accordance with this guidance, we applied the pronouncement prospectively for business combinations for which the acquisition date is on or after January1, 2011.This pronouncement had no material impact on our financial position, results of operations or cash flows. In December2010, the FASB issued additional guidance related to accounting for intangible assets and goodwill.The amendments in this update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist. The qualitative factors are consistent with the existing guidance and examples, which require that goodwill of a reporting unit be tested for impairment between annual test dates if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount.In accordance with this pronouncement, we adopted this standard beginning January 1, 2011 with no material effect on our financial position, results of operations or cash flows. 9 2. Cash and Cash Equivalents and Short-term Investments The Company considers all highly liquid investments with original or remaining maturities of three months or less at the time of purchase to be cash equivalents.At March 31, 2011 approximately $6.4 million of cash and cash equivalents were fully insured by the FDIC under its standard maximum deposit insurance amount (SMDIA) guidelines.At March 31, 2011, cash and cash equivalents included $8.3 million belonging to majority-owned joint ventures consolidated in these financial statements, which generally cannot be used for purposes outside the joint ventures. The Company classifies short-term investments, other than certificates of deposit with a remaining maturity of 90 days or less at purchase, as securities available-for-sale.At March 31, 2011 and December 31, 2010, the Company had short-term investments as follows (in thousands): March 31, 2011 Total Level 1 Gross Unrealized Gains (pre-tax) Gross Unrealized Losses (pre-tax) Municipal bond mutual funds $ $ $
